Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the subject application filed on 06/12/2020:
Claims 1-10 have been examined.
The set of claims filed 06/12/2020 has been examined, not the set of claims filed 08/24/2020.
Legend: “[Prior Art Reference] discloses through the invention” means “See the entire document;” Paragraph [No.] = paragraph #, e.g. Para [0005] = paragraph 5; C = column, e.g. c3 = column 3.
	
	

Claim Objections
1.	Claims 1-10 filed 08/24/2020 objected to because of the following informalities: claims are not numbered. Appropriate correction is required. Although claims 1-10 were filed later, on 08/24/2020, with indication of “Substitute Specification – Clean,” and supposed to be a newer set of claims, the set of claims that was filed earlier, on 06/12/2020, has been examined, because those claims appear to be properly presented and numbered.

Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.1	Claims 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
1.1.1	Claims 1, 3, 5 and 8-10 recite the limitations “misuse,” “vehicle misuse,” “detection of vehicle misuse” (in claim 3 particularly) in the bodies of the claims, which is unclear whether the same “misuse,” 
	For the purpose of this examination, it will be interpreted that the same “misuse,” “vehicle misuse,” “detections of vehicle misuse” are being claimed in claims 1, 3, 5 and 8-10.
1.1.2	Claims 2, 4 and 6-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, because of their dependencies on rejected independent/dependent claims, and for failing to cure the deficiencies listed above.	
1.1.3	Claim 7 recites the limitations “the vehicle brakes;” "the vehicle throttle” in the body of the claim. There is insufficient antecedent basis for these limitations in the claim.
1.1.4	Claim 10 recites the limitations “the throttle, brakes and or ignition of the vehicle” in the body of the claim. There is insufficient antecedent basis for these limitations in the claim.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

1.	Claims 1-2, 5-7 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Cappozza (Pub. No.: US 2018/0190044A1). 
As per claims 1 and 10, Cappozza discloses, through the invention (see entire document), a method/system for inhibiting misuse of a vehicle for terroristic purposes (see entire document, particularly abstract, Para [0018, 0031-0037]), comprising i. receiving data from a microphone (see entire document, particularly Para [0013, 0053]), an accelerometer (see entire document, particularly Para [0013, 0034, 0053]), and optionally one or more of a global positioning system (see entire document, particularly Para [0053]), an activity report, vehicular data, and/or vehicle occupancy information (see entire document, particularly abstract, Para [0004, 0007, 0010-0011, 0017, 0019, 0031-0036, 0052]); ii. detecting misuse of the vehicle by analyzing the data (see entire document, particularly abstract, Para [0004-0023, 0031-0037, 0048, 0053]); and iii. shutting down the vehicle when misuse is detected (see entire document, particularly abstract, Para [0002, 0053]).

As per claim 2, Cappozza further discloses, through the invention (see entire document), analog data from the microphone and the accelerometer converted to digital data (see entire document, particularly fig. 1-5, Para [0002, 0019-0033, 0037, 0043], claim 15).

As per claim 5, Cappozza further discloses, through the invention (see entire document), vehicle misuse characterized by at least: i. microphone data indicating shouts or screams, and ii. accelerometer data indicating sudden acceleration and sudden swerving (see entire document, particularly Para [0002, 0013, 0031, 0034, 0053).

As per claim 6, Cappozza further discloses, through the invention (see entire document), step of shutting down the vehicle carried out by choosing vehicle specific parameter identifications (PIDs) to bring the vehicle to a stop (see entire document, particularly abstract, Para [0002, 0053]).

As per claim 7, Cappozza further discloses, through the invention (see entire document), step of shutting down the vehicle carried out by activating the vehicle brakes and cutting off the vehicle throttle (see entire document, particularly abstract, Para [0002, 0053]).

2.	Claims 3-4 rejected under 35 U.S.C. 103 as being unpatentable over Cappozza in view of Debilde (Pub. No.: US 2017/0006261A1). 
As per claim 3, Cappozza does not explicitly disclose, through the invention, or is missing detection of vehicle misuse determined by a detection algorithm.
However, Debilde teaches, through the invention (see entire document), particularly in abstract, Para [0009-0010, 0041, 0045-0046], controller configured to receive image data representative of the surroundings of a working vehicle; label-attribution-algorithm that may comprise an energy based model; the label-attribution-algorithm that may be configured to perform semantic object detection; controller that may be configured to: receive training image data and associated user-selected-predetermined-label data; and apply a machine-learning-algorithm to the label-attribution-algorithm based on the received training image data and user-selected-predetermined-label data, in order to set one or more parameters of the label-attribution-algorithm; type of algorithm that can be especially useful when the application requires the detection of both regular objects and irregular objects, which can include regular ‘foreground’ objects and irregular ‘background’ objects.
Debilde further teaches, through the invention (see entire document), particularly in Para [0029-0031, 0047-0051], model that can thus allow the vehicle to sense its environment in terms of objects, on which it can react in different fashions; sensor that can be any type of sensor that can generate one or more of these types of data, including a camera.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Cappozza by incorporating, applying and utilizing the above steps, technique and features as taught by Debilde. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to receive image data representative of the surroundings of a working vehicle; to determine one or more features associated with each of the plurality of portion data; for each of the plurality of portion data, to apply a label-attribution-algorithm to 

As per claim 4, Cappozza does not explicitly disclose, through the invention, or is missing determination algorithm as a machine learning algorithm.
However, Debilde teaches, through the invention (see entire document), particularly in abstract, Para [0003, 0006, 0009-0010, 0013, 0016-0022, 0035, 0037-0041, 0044-0047], controller configured to receive image data representative of the surroundings of a working vehicle; label-attribution-algorithm that may comprise an energy based model; the label-attribution-algorithm that may be configured to perform semantic object detection; controller that may be configured to: receive training image data and associated user-selected-predetermined-label data; and apply a machine-learning-algorithm to the label-attribution-algorithm based on the received training image data and user-selected-predetermined-label data, in order to set one or more parameters of the label-attribution-algorithm; controller configured to determine one or more features associated with the pixel data, and associate the one or more features of the pixel data with the corresponding portion data; type of algorithm that can be especially useful when the application requires the detection of both regular objects and irregular objects, which can include regular ‘foreground’ objects and irregular ‘background’ objects.
Debilde further teaches, through the invention (see entire document), particularly in Para [0029-0031, 0047-0051], model that can thus allow the vehicle to sense its environment in terms of objects, on which it can react in different fashions; sensor that can be any type of sensor that can generate one or more of these types of data, including a camera.
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Cappozza by incorporating, applying and utilizing the above steps, technique and features as taught by Debilde. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to receive image data representative of the surroundings of a working vehicle; to determine one or more features associated with each of the .

3.	Claims 8-9 rejected under 35 U.S.C. 103 as being unpatentable over Cappozza in view of Fargas (Pub. No.: US 2010/0004903A1). 
As per claim 8, Cappozza further discloses, through the invention (see entire document), detection of vehicle misuse (see entire document, particularly abstract, Para [0004-0023, 0031-0037, 0048, 0053]). 
Cappozza does not explicitly disclose, through the invention, or is missing detection … determined by a field-programmable gate array (FPGA).
However, Fargas teaches, through the invention (see entire document), particularly in Para [0037-0040] adaptive localized road algorithm (hereinafter referred to as ALA); application of the ALA algorithm as determination of one or more of the following items of information: the localized adaptive transverse friction coefficient, the localized adaptive braking distance, the localized adaptive acceleration distance, the localized adaptive approach distance, the adaptive positioning of the target paths of the vehicles, the adaptive precursor of the adaptive location of the protection means, the adaptive localized information on the road geometry dangers, the adaptive localized information on the highway code dangers, the adaptive precursor of the creation of accident black spots, the adaptive water accumulation location, and the adaptive visibility location; the determination of the ALA algorithm effected by means of a circuit of the in situ programmable gate array type for processing highly parallel data; the determination of the ALA algorithm effected by a formal neural network; the determination of the ALA algorithm effected by genetic algorithms.
Fargas further teaches, through the invention (see entire document), particularly in Para [0142-0151], application chosen from the road maintenance function, the road construction function, the road protection function, the road use function, the traffic guidance for particular routes, the description of the speed limits, the processing of the technical difficulties specific to the local territorial sub-divisions, the analysis of the accident black spots and critical sites and sheets; … adaptive localized road algorithms 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Cappozza by incorporating, applying and utilizing the above steps, technique and features as taught by Fargas. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine confidence and quality of the information that can be obtained with the existing variables and to suggest the processing operations or the additional information to be collected to increase the quality or confidence of this information; to calculate precise value at a given moment of the real-time information from the algorithms obtained (see entire Fargas document, particularly Para [0004]).

As per claim 9, Cappozza further discloses, through the invention (see entire document), detection of vehicle misuse (see entire document, particularly abstract, Para [0004-0023, 0031-0037, 0048, 0053]). 
Cappozza does not explicitly disclose, through the invention, or is missing detection … determined by a determination algorithm operating in conjunction with a field-programmable gate array (FPGA).
However, Fargas teaches, through the invention (see entire document), particularly in Para [0037-0040] adaptive localized road algorithm (hereinafter referred to as ALA); application of the ALA algorithm as determination of one or more of the following items of information: the localized adaptive transverse friction coefficient, the localized adaptive braking distance, the localized adaptive acceleration distance, the localized adaptive approach distance, the adaptive positioning of the target paths of the vehicles, the adaptive precursor of the adaptive location of the protection means, the adaptive localized information on the road geometry dangers, the adaptive localized information on the highway code dangers, the adaptive precursor of the creation of accident black spots, the adaptive water accumulation location, and the adaptive visibility location; the determination of the ALA algorithm effected by means of a circuit of the in situ programmable gate array type for processing highly parallel data; the determination of the ALA algorithm effected by a formal neural network; the determination of the ALA algorithm effected by genetic algorithms.
Fargas further teaches, through the invention (see entire document), particularly in Para [0142-0151], application chosen from the road maintenance function, the road construction function, the road protection function, the road use function, the traffic guidance for particular routes, the description of the speed limits, the processing of the technical difficulties specific to the local territorial sub-divisions, the analysis of the accident black spots and critical sites and sheets; … adaptive localized road algorithms chosen from the transverse-friction localized adaptive coefficient, the longitudinal-friction localized adaptive coefficient, the localized adaptive braking distance, the localized adaptive acceleration distance, the localized adaptive approach distance, the adaptive positioning of the target paths of the vehicles, the adaptive precursor of the traffic saturation, the adaptive location of the prevention means, the adaptive location of the protection means, the adaptive localized information on the road geometry dangers, the adaptive localized information on the highway code dangers and priorities, the adaptive precursor of the creation of accident black spots, the adaptive water accumulation location, the adaptive visibility location; determination of the adaptive road algorithms effected with all mathematical physical calculation means adapted to the given constraints; determination of the adaptive road algorithms effected with an FPGA (Field Programmable Gate Array), which makes massively parallel calculations in real-time; determination of the adaptive localized road algorithms effected with a formal neural network; determination of the adaptive localized road algorithms effected with genetic algorithms; determination of the adaptive localized 
It would have been obvious to one of ordinary skill in the art, who is also a person of ordinary creativity, not an automation, before the effective filing date of the claimed invention to modify the teaching of Cappozza by incorporating, applying and utilizing the above steps, technique and features as taught by Fargas. A person of ordinary skill, ordinary creativity would have been motivated to do so, with a reasonable expectation of success, for the purpose of and/or in order to determine confidence and quality of the information that can be obtained with the existing variables and to suggest the processing operations or the additional information to be collected to increase the quality or confidence of this information; to calculate precise value at a given moment of the real-time information from the algorithms obtained (see entire Fargas document, particularly Para [0004]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.	Claims 1-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 18-19 of copending Application No. 16/709474 (Pub. No.: US 2020/0301415A1). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following: 
it is obvious that narrower method claim 19 of copending Application No. 16/709474 (Pub. No.: US 2020/0301415A1) covers the broader method claim 1 of the instant application, wherein the “vehicle deliberately driven towards or into pedestrians,” “vehicular strike” in the copending Application No. 16/709474 (Pub. No.: US 2020/0301415A1) cover “misuse of vehicle for terroristic purposes” in the instant application;
similarly to the above, it is obvious that narrower combination of system claims 1 and 18 of copending Application No. 16/709474 (Pub. No.: US 2020/0301415A1) covers the broader system claim 10 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
1.1	Claims 2-9 provisionally rejected on the ground of nonstatutory double patenting, because of their dependencies on rejected independent claim 1, and for failing to cure the deficiencies listed above.
	


	
Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/YURI KAN, P.E./Primary Examiner, Art Unit 3662